IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                             No. 96-20141
                         Conference Calendar
                          __________________


WILLIAM ROBERT PARKER,

                                       Plaintiff-Appellant,

versus

TEXAS DEP'T OF CRIMINAL JUSTICE,
INSTITUTIONAL DIV.; TEXAS BOARD
OF PARDONS & PAROLES,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-95-5741
                        - - - - - - - - - -
                           April 16, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     William Robert Parker appeals the dismissal as frivolous of

his civil rights complaint.    He does not challenge the district

court's imposition of sanctions.    Therefore, that issue is deemed

abandoned on appeal.     See Eason v. Thaler, 14 F.3d 8, 9 n.1 (5th

Cir. 1994).

     For essentially the same reasons on which the district court

relied, we conclude that the court did not abuse its discretion


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-20141
                                -2-

in dismissing Parker's complaint as frivolous.    See Parker v.

Texas Dep't of Criminal Justice - Institutional Div., No. H-95-

5741 (S.D. Tex. Jan. 30, 1996).

     This appeal is frivolous.    See 5th Cir. R. 42.2.   This

opinion does not lessen the warning of sanction given to Parker

on this day in Parker v. Highland Ins., No. 96-20118.     We again

caution Parker as to the consequences if he continues to waste

judicial resources by bringing frivolous appeals.

     APPEAL DISMISSED.   ADMONITION ISSUED.